 1   EVELINA GENTRY (SBN 296796)
     evelina.gentry@akerman.com
 2   AKERMAN LLP
 3   601 W. Fifth Street, Suite 300
     Los Angeles, CA 90071
 4   Telephone: (213) 688-9500
     Facsimile: (213) 627-6342
 5
     JASON S. OLETSKY (Admitted Pro Hac Vice)
 6   jason.oletsky@akerman.com
 7   AKERMAN LLP
     350 East Las Olas Boulevard, Suite 1600
 8   Ft. Lauderdale, FL 33301
     Telephone: (954) 463-2700
 9   Facsimile: (954) 463-2224
10
     Attorneys for Defendants
11   TSC Apparel, LLC
12
13                                    UNITED STATES DISTRICT COURT

14                                   CENTRAL DISTRICT OF CALIFORNIA

15   BELLA+CANVAS, LLC,                                 Case No. 2:20-cv-05947-JWH-AS

16                     Plaintiffs,
                                                        The Hon. John W. Holcomb
17   v.
                                                        DEFENDANT TSC APPAREL
18   TSC APPAREL, LLC, an Ohio limited
     liability company; and DOES 1                      LLC’S NOTICE OF MOTION AND
19   through 20, inclusive,                             MOTION TO DISMISS
                                                        FIRST AMENDED COMPLAINT;
20                                                      MEMORANDUM OF POINTS AND
                       Defendants.                      AUTHORITIES IN SUPPORT
21
                                                        THEREOF
22
23                                                      [Fed. R. Civ. P. 12(b)(6)]

24                                                      Date: December 4, 2020
25                                                      Time: 9:00 a.m.
                                                        Courtroom: 2
26
27                                                      Trial Date: None

28
                                                   1              CASE NO. 2:20-cv-05947-JWH-AS
                  TSC’S NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
     55028206;3
 1                PLEASE TAKE NOTICE that on December 4, 2020, at 9:00 a.m., or as soon
 2   thereafter as counsel may be heard in Courtroom 2 of the United States District Court,
 3   Central District, located at 3470 Twelfth Street, Riverside, CA 92501, Defendant TSC
 4   APPAREL, LLC (“TSC”) will and hereby does move this Court for an order dismissing
 5   the entire First Amended Complaint and each of the claims asserted against it with
 6   prejudice, pursuant to the Federal Rules of Civil Procedure, Rule 12(b)(6).
 7                This motion is made on the following grounds as more fully set forth in the
 8   memorandum of points and authorities:
 9                1.   Plaintiff’s First Claim for Breach of Contract - Invoices fails to state a claim
10                     upon which relief can be granted, where Plaintiff fails to allege the material
11                     contractual terms it contends TSC breached or attach a copy of the contract
12                     at issue and bases its claim upon conclusory and uncertain allegations.
13                2.   Plaintiff’s Second Claim for Breach of Contract – Incentive Agreement fails
14                     to state a claim upon which relief can be granted, where Plaintiff bases its
15                     claim upon conclusory and uncertain allegations.
16                This motion is made following a meet and confer with Plaintiff’s counsel, as
17   required by Court Central District Local Rule 7-3.
18                This motion will be made and based on this Notice of Motion, the Memorandum
19   of Points and Authorities, the pleadings and records on file with this Court, any matters
20   of which the Court may take judicial notice, and upon such oral or documentary evidence
21   as may be presented at the hearing of this motion.
22
23   Dated: October 21, 2020                     AKERMAN LLP
24
                                                 By: /s/ Evelina Gentry
25                                                   Evelina Gentry
26                                                   Jason S. Oletsky (Admitted Pro Hac Vice)
                                                     Attorneys for Defendants
27                                                   TSC Apparel, LLC
28
                                                   2              CASE NO. 2:20-cv-05947-JWH-AS
                  TSC’S NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
     55028206;3
                                                           1                                                  TABLE OF CONTENTS
                                                           2                                                                                                                             Page
                                                           3   I.           INTRODUCTION ................................................................................................ 1
                                                           4   II.          PLAINTIFF’S ALLEGATIONS .......................................................................... 2
                                                           5   III.         PROCEDURAL BACKGROUND ...................................................................... 4
                                                           6   IV.          LEGAL STANDARD .......................................................................................... 5
                                                           7   V.           ARGUMENT........................................................................................................ 6
                                                           8                A.       PLAINTIFF’S CLAIM FOR BREACH OF CONTRACT –
                                                                                     INVOICES FAILS ..................................................................................... 6
                                                           9
                                                                            B.       PLAINTIFF’S CLAIM FOR BREACH OF CONTRACT –
                                                       10                            INCENTIVE AGREEMENT FAILS......................................................... 9
                                                       11      VI.          LEAVE TO AMEND SHOULD NOT BE GRANTED .................................... 13
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      VII. CONCLUSION .................................................................................................. 13
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13
AKERMAN LLP




                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28
                                                                                                              i                 CASE NO. 2:20-cv-05947-JWH-AS
                                                                             TSC’S NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                               55028206;3
                                                           1                                            TABLE OF AUTHORITIES
                                                           2                                                                                                                       Page(s)
                                                           3   Cases
                                                           4   Amen v. Merced County Title Co.,
                                                                 58 Cal. 2d 528 (1962) ...................................................................................................9
                                                           5
                                                           6   Ashcroft v. Iqbal,
                                                                  556 U.S. 662 (2009)............................................................................................5, 6, 11
                                                           7
                                                               Bell Atl. Corp. v. Twombly,
                                                           8
                                                                  550 U.S. 544 (2007)....................................................................................................11
                                                           9
                                                               Bustamante v. Intuit, Inc.,
                                                       10        141 Cal. App. 4th 199 (2006) .......................................................................................8
                                                       11
                                                               C9 Ventures v. SCV–West, L.P.,
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12        202 Cal. App.4th 1483 (2012) ......................................................................................8
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13      Careau & Co. v. Sec. Pac. Bus. Credit, Inc.,
AKERMAN LLP




                                                       14        222 Cal. App. 3d 1371 (1990) ......................................................................................6
                                                       15      Getlin v. Maryland Cas. Co.,
                                                       16        196 F.2d 249 (9th Cir. 1952) ........................................................................................8

                                                       17      Gilmore v. Lycoming Fire Ins. Co.,
                                                                  55 Cal. 123 (1880) ........................................................................................................7
                                                       18
                                                       19      Glob. Private Funding, Inc. v. Empyrean W., LLC,
                                                                  2014 WL 4542398 (C.D. Cal. Sept. 11, 2014) .............................................................7
                                                       20
                                                               India Paint & Lacquer Co. v. United Steel Prod. Corp.
                                                       21         (1954) 123 Cal. App.2d 597 .........................................................................................8
                                                       22
                                                               Iqbal, 556 U.S. at 678 ........................................................................................................6
                                                       23
                                                               J D Factors, LLC v. Reddy Ice Holdings Inc.,
                                                       24         2016 WL 6996152 (C.D. Cal. June 6, 2016) ................................................................8
                                                       25
                                                               Jackson v. Rhino Entm’t Co.,
                                                       26         2016 WL 11002546 (C.D. Cal. Nov. 10, 2016) .........................................................11
                                                       27      Langan v. United Servs. Auto. Ass'n,
                                                       28        69 F. Supp. 3d 965 (N.D. Cal. 2014) ............................................................................7
                                                                                                             ii                CASE NO. 2:20-cv-05947-JWH-AS
                                                                            TSC’S NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                               55028206;3
                                                           1   Levy v. State Farm Mut. Auto. Ins. Co.,
                                                                  150 Cal. App. 4th 1 (2007) .........................................................................................11
                                                           2
                                                           3   McGlinchy v. Shell Chem. Co.,
                                                                 845 F.2d 802 (9th Cir. 1988) ......................................................................................13
                                                           4
                                                               Missouri ex rel. Koster v. Harris,
                                                           5
                                                                 847 F.3d 646 (9th Cir. 2017) ......................................................................................13
                                                           6
                                                               Neal v. Quality Loan Service Corp.,
                                                           7     301 Fed. Appx. 679 (9th Cir. (Cal.) 2008) .............................................................7, 10
                                                           8
                                                               Park v. Morgan Stanley & Co.,
                                                           9     2012 WL 589653 (C.D. Cal. Feb. 22, 2012) ..............................................................11
                                                       10      Pietrobon v. Libarle,
                                                       11         137 Cal. App. 4th 992 (2006) .......................................................................................9
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      Troyk v. Farmers Grp., Inc.,
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13         171 Cal. App. 4th 1305 (2009) ...................................................................................12
AKERMAN LLP




                                                       14      Twaite v. Allstate Ins. Co.,
                                                                 216 Cal. App. 3d 239 (1989) ........................................................................................7
                                                       15
                                                       16      U.S. ex rel. Oliver v. Parsons Co.,
                                                                  195 F.3d 457 (9th Cir. 1999) ........................................................................................6
                                                       17
                                                               United States ex rel. Lee v. Corinthian Colls.,
                                                       18        655 F.3d 984 (9th Cir. 2011) ........................................................................................6
                                                       19
                                                               Walsch v. West Valley Mission Cmty. College Dist.,
                                                       20        66 Cal. App. 4th 1532 (1998) .......................................................................................6
                                                       21      Woods v. U.S. Bank N.A.,
                                                       22        831 F.3d 1159 (9th Cir. 2016) ..................................................................................5, 6
                                                       23      Zucco Partners, LLC v. Digimarc Corp.,
                                                       24         552 F.3d 981 (9th Cir. 2009) ........................................................................................6

                                                       25      Statutes
                                                       26      Cal. Civ. Code § 1550 ..............................................................................................6, 9, 12
                                                       27      Cal. Civ. Code § 1565 ........................................................................................................8
                                                       28
                                                                                                            iii                CASE NO. 2:20-cv-05947-JWH-AS
                                                                            TSC’S NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                               55028206;3
                                                           1   Cal. Civ. Code § 1580 ........................................................................................................8
                                                           2   Cal. Civ. Code § 1639 ......................................................................................................12
                                                           3
                                                               Cal. Civ. Code § 1698 ......................................................................................................12
                                                           4
                                                               Cal. Civ. Code § 3300 ......................................................................................................12
                                                           5
                                                               Cal. Code Civ. Pro. § 337 ..................................................................................................9
                                                           6
                                                           7   Cal. Code Civ. Pro. § 339 ..................................................................................................9
                                                           8   Rules
                                                           9   Fed. R. Civ. P. 12(b)(6) .....................................................................................................5
                                                       10
                                                               Fed. R. Civ. Proc., R. 8 ....................................................................................................11
                                                       11
                                                               Other Authorities
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13      CACI No. 303 ..............................................................................................................6, 12
AKERMAN LLP




                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28
                                                                                                            iv                 CASE NO. 2:20-cv-05947-JWH-AS
                                                                            TSC’S NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                               55028206;3
                                                           1                         MEMORANDUM OF POINTS AND AUTHORITIES
                                                           2   I.           INTRODUCTION
                                                           3                The First Amended Complaint (the “FAC”) filed by Bella + Canvas, LLC
                                                           4   (“Plaintiff”) does not cure the deficiencies of Plaintiff’s original complaint. Instead, it
                                                           5   only further underscores that Plaintiff cannot state a claim against Defendant TSC
                                                           6   Apparel, LLC (“TSC,” together with Plaintiff, the “Parties”). Indeed, the FAC is an
                                                           7   exercise in conclusory – and now confusing – allegations. It alleges two breach of
                                                           8   contract claims purportedly arising from multiple unstated contracts between the Parties
                                                           9   for purchase of apparel. However, as discussed below, each of Plaintiff’s claims fails as
                                                       10      a matter of law and should be dismissed without leave to amend.
                                                       11                   First, Plaintiff’s Breach of Contract - Invoices claim fails because Plaintiff does
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      not allege material contractual terms it contends TSC breached nor does it attach a copy
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13      of the underlying contract. Further, it is not clear whether Plaintiff’s claim is based on a
AKERMAN LLP




                                                       14      single or multiple contracts, where Plaintiff avers that the purported contract is based on
                                                       15      thousands of unsigned invoices. However, under California law, unsigned invoices are
                                                       16      not contracts. Plaintiff’s vague allegations based solely on the invoices fail to put TSC
                                                       17      on notice of the contract, or contracts, at issue. Also, Plaintiff’s allegations of the
                                                       18      purported breach are conclusory and unsupported by any facts. Furthermore, the
                                                       19      uncertain allegations of the FAC raise (for the first time) significant statute of limitations
                                                       20      issues with respect to the alleged contract/contracts.
                                                       21                   Second, Plaintiff’s claim for Breach of Contract – Incentive Agreement rests on
                                                       22      conclusory and uncertain allegations that seem to indicate that both the first and second
                                                       23      claims for relief are one and the same. Additionally, Plaintiff’s second claim relies solely
                                                       24      on threadbare allegations of the purported breach, which fail to provide TSC with the
                                                       25      requisite notice of the asserted claims and their grounds. Plaintiff’s confusing allegations
                                                       26      of harm resulting from the incentive and rebates are similarly unsupported and do not
                                                       27      meet the plausibility standard. Lastly, Plaintiff’s bare allegations of the unsigned
                                                       28      modification of the underlying Incentive Agreement are unsupported by any facts and,
                                                                                                             1                 CASE NO. 2:20-cv-05947-JWH-AS
                                                                            TSC’S NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                               55028206;3
                                                           1   thus, fail to plead that a modified contract existed between the Parties.
                                                           2                Plaintiff’s FAC clearly demonstrates that Plaintiff cannot state a claim against
                                                           3   TSC. Accordingly, TSC respectfully requests that the Court grant its Motion to Dismiss
                                                           4   and that the FAC and each claim therein be dismissed with prejudice.
                                                           5   II.          PLAINTIFF’S ALLEGATIONS
                                                           6                According to the FAC, Plaintiff “is in business of design, manufacture, distribution
                                                           7   and sale of apparel products” and “TSC is a major purchaser of apparel from [Plaintiff].”
                                                           8   (FAC, ¶¶ 7, 9). Just like in the original complaint, the FAC is unclear whether Plaintiff
                                                           9   alleges a claim for breach of a single contract or multiple contracts under each of its
                                                       10      claims. (Id., at ¶¶ 7, 12). Indeed, Plaintiff’s allegations with respect to both claims
                                                       11      indicate that several agreements were at issue. (See, e.g., Claim one: “TSC breached
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      agreements,” the parties had discussions about “agreements;” Claim two: the 2019
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13      Incentive Agreement “was further memorialized in an agreement for 2020”). (Id., ¶¶ 7,
AKERMAN LLP




                                                       14      12, 14, 21).
                                                       15                   Nonetheless, Plaintiff’s first claim for “Breach of Contract – Invoices” refers only
                                                       16      to a single contract. Specifically, Plaintiff claims that the Parties “have a contract for the
                                                       17      purchase and sale of apparel based on invoices submitted by [Plaintiff] to TSC for orders
                                                       18      placed by TSC.” (Id., ¶ 14) (Emphasis added). The FAC does not allege any specific
                                                       19      terms of the purported contract or attach a copy of it. Instead, it simply avers that “[e]ach
                                                       20      invoice identifies the apparel ordered by TSC and the price.” (Id.) Plaintiff alleges that
                                                       21      “[u]nder the terms of these invoices, the payment terms are either Net 30, Net 60, or Net
                                                       22      90, as set forth on each invoice” but “the vast majority of the unpaid invoices at issue
                                                       23      have Net 60 payment terms.” (Id., ¶ 15) (Emphasis added). Plaintiff claims that “[t]here
                                                       24      are over 4,000 invoices that TSC has not paid.” (Id., at 16). However, Plaintiff does not
                                                       25      attach a single past-due invoice. Instead, for the first time, Plaintiff claims that “[t]he
                                                       26      unpaid invoices are dated between May 11, 2017 and May 20, 2020.” (Id.). Plaintiff
                                                       27      concludes that “[t]he total amount due on these invoices is over four million dollars.”
                                                       28      (Id.) Plaintiff does not allege whether the invoices are incorporated in the purported
                                                                                                             2                 CASE NO. 2:20-cv-05947-JWH-AS
                                                                            TSC’S NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                               55028206;3
                                                           1   contract.
                                                           2                Plaintiff claims that “TSC breached the parties’ agreement as set forth in the
                                                           3   proceeding allegations, including without limitation by not paying millions of dollars
                                                           4   within the time period set forth on [Plaintiff’s] invoices and by TSC never paying for
                                                           5   millions of dollars in apparel that TSC received.” (Id., at 18) (Emphasis added). However,
                                                           6   the “proceeding allegations” do not set forth any terms of the alleged “agreement” or how
                                                           7   that agreement was breached. Instead, the proceeding allegations only reference invoices
                                                           8   without even alleging whether TSC has ever assented to them.
                                                           9                Plaintiff’s second claim for Breach of Contract – Incentive Agreement is similarly
                                                       10      confusing and uncertain. Plaintiff alleges that “[it] and TSC had an agreement governing
                                                       11      incentives and rebates, which was memorialized in writing in a 2019 Incentive
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      Agreement that was signed in June 2019….and further memorialized in an agreement for
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13      2020 that was negotiated between the parties but never signed.” (Id., at 21) (Emphasis
AKERMAN LLP




                                                       14      added). Plaintiff does not make any allegations of the terms of the 2020 Incentive
                                                       15      Agreement or whether TSC has ever assented to it. Likewise, Plaintiff fails to plead any
                                                       16      facts supporting the negotiated modification.
                                                       17                   Plaintiff alleges that pursuant to the 2019 Incentive Agreement, “TSC was able to
                                                       18      earn performance incentives based on its sales volumes as compared to sales volumes
                                                       19      from prior time periods,” and that “TSC was advanced over $1 million in performance
                                                       20      incentives under this agreement based on its sales performance.” (Id., at ¶ 22) (Emphasis
                                                       21      added). Plaintiff also alleges that “TSC could earn CRC rebates based on the number of
                                                       22      units sold by TSC that are eligible for the rebates … when [it] participates in a CRC
                                                       23      promotion and complies with all CRC promotion requirements” and that “TSC has
                                                       24      received over $1 million in CRC rebates since the start of the 2019 Incentive Agreement.”
                                                       25      (Id., at ¶ 23). Thus, based on Plaintiff’s allegations, TSC received certain rebates and
                                                       26      incentives based on its performance, prior sales, and compliance with promotion
                                                       27      requirements. Without a single allegation that TSC failed to comply with the rebates and
                                                       28      incentives requirements or that TSC was required to return the rebates and incentives,
                                                                                                             3                 CASE NO. 2:20-cv-05947-JWH-AS
                                                                            TSC’S NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                               55028206;3
                                                           1   Plaintiff haphazardly concludes that it has been harmed by “the millions of dollars in
                                                           2   incentives and CRC rebates that were advanced to TSC.” (Id., at ¶ 30).
                                                           3                Plaintiff also claims that “the parties agreed to certain required Payment Terms
                                                           4   under which TSC must pay for products ordered from [Plaintiff] within a set time
                                                           5   period.” (Id., ¶ 24) (Emphasis added). Specifically, the FAC avers that “payments terms
                                                           6   are Net 60, meaning that invoices must be paid within 60 days.” (Id.) The FAC does not
                                                           7   allege whether TSC ever ordered any product from Plaintiff pursuant to the Incentive
                                                           8   Agreement or when those orders were placed. Instead, Plaintiff simply concludes that
                                                           9   “TSC breached the parties’ agreement as set forth in the proceeding allegations, including
                                                       10      without limitation by not paying millions of dollars owed within the Net 60 payment
                                                       11      terms (or at any time).” (Id., 28) (Emphasis added). However, nothing is explained in the
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      “proceeding allegations.” Plaintiff muddies things even further where it alleges that “TSC
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13      still owes millions of dollars to [Plaintiff] for these unpaid and past due invoices.”
AKERMAN LLP




                                                       14      (Id.,¶ 28.) (Emphasis added). However, Plaintiff’s breach of Incentive Agreement claim
                                                       15      does not allege any past due invoices.
                                                       16                   Plaintiff’s cancellation allegations under its Breach of Contract – Incentive
                                                       17      Agreement claim are similarly bare. The FAC alleges that pursuant to the 2019 Incentive
                                                       18      Agreement, “the parties also agreed to limit TSC’s ability to cancel orders or make returns
                                                       19      without [Plaintiff’s].” (FAC, ¶ 25). Without providing any further detail, Plaintiff
                                                       20      conclusory avers that “TSC also breached the parties’ agreement by cancelling orders
                                                       21      without [its] pre-approval.” (Id., ¶ 29). Again, there are no details of the alleged
                                                       22      cancellations or any specifics about the allegedly violated agreement.
                                                       23                   Plaintiff’s confusing, threadbare allegations make it clear that it cannot state a
                                                       24      viable claim for relief against TSC.
                                                       25      III.         PROCEDURAL BACKGROUND
                                                       26                   Plaintiff filed its original complaint on July 1, 2020, asserting three claims against
                                                       27      TSC for (1) breach of contract; (2) breach of covenant of good faith and fair dealing; and
                                                       28      (3) account stated. (Dkt. No. 1). On July 31, 2020, TSC filed a Motion to Dismiss
                                                                                                             4                 CASE NO. 2:20-cv-05947-JWH-AS
                                                                            TSC’S NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                               55028206;3
                                                           1   Complaint on the grounds that Plaintiff’s complaint failed to state a claim against TSC.
                                                           2   (Dkt. No. 15). On September 17, 2020, the Honorable R. Gary Klausner issued an Order
                                                           3   Re: Defendant TSC Apparel’s Motion to Dismiss (“Order”). (Dkt. No. 26). The Court
                                                           4   dismissed Plaintiff’s claim for breach of contract with leave to amend, and dismissed
                                                           5   Plaintiff’s second and third claims with prejudice. (Id.)
                                                           6                With respect to Plaintiff’s breach of contract claim, the Court explained that
                                                           7   “Plaintiff failed to allege specific terms of a specific contract or contracts that
                                                           8   Defendant breached” and that “it appears that the parties entered into more than one
                                                           9   agreement.” (Order, at p. 3). The Court concluded that Plaintiff “fails to give [TSC]
                                                       10      fair notice of the breach of contract claim when it does not identify the specific terms
                                                       11      of the specific agreements that Defendant allegedly breached.” (Id.) The Court
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      further noted that “there seems to be more than one agreement at issue [and] the Court
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13      cannot discern which material obligations pursuant to which contract [TSC] allegedly
AKERMAN LLP




                                                       14      breached.” (Id., p. 4).
                                                       15                   Plaintiff’s FAC not only fails to cure the deficiencies of the original complaint, it
                                                       16      wholly fails to adequately plead the existence of a valid contract between the Parties,
                                                       17      TSC’s purported breach, and resulting damages. The FAC’s conclusory and implausible
                                                       18      allegations only further underscore Plaintiff’s inability to state a valid claim against TSC.
                                                       19      Accordingly, the Court should dismiss the FAC with prejudice for failure to state a claim.
                                                       20      IV.          LEGAL STANDARD
                                                       21                   The Court should dismiss Plaintiff’s claims for breach of contract for failing to
                                                       22      state a claim under Fed. R. Civ. P. 12(b)(6).
                                                       23                   Rule 12(b)(6) allows a defendant to challenge a complaint for failing to set forth a
                                                       24      cognizable legal theory or for failing to allege sufficient facts to support a cognizable
                                                       25      legal theory. Woods v. U.S. Bank N.A., 831 F.3d 1159, 1162 (9th Cir. 2016). Although a
                                                       26      complaint need not include “detailed factual allegations,” it must offer “more than an
                                                       27      unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556
                                                       28      U.S. 662, 678 (2009). Conclusory allegations or allegations that are no more than a
                                                                                                             5                 CASE NO. 2:20-cv-05947-JWH-AS
                                                                            TSC’S NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                               55028206;3
                                                           1   statement of a legal conclusion “are not entitled to the assumption of truth.” Id. at 679.
                                                           2   In other words, a pleading that merely offers “labels and conclusions,” a “formulaic
                                                           3   recitation of the elements,” or “naked assertions” will not be sufficient to state a claim
                                                           4   upon which relief can be granted. Id. at 678 (citations and internal quotation marks
                                                           5   omitted).
                                                           6                Where, as here, a claim does not contain factual matter sufficient “to state a claim
                                                           7   to relief that is plausible on its face,” the claim must be dismissed. Id. at 697. (citation
                                                           8   omitted). “A claim has facial plausibility when the plaintiff pleads factual content that
                                                           9   allows the court to draw the reasonable inference that the defendant is liable for the
                                                       10      misconduct alleged.” United States ex rel. Lee v. Corinthian Colls., 655 F.3d 984, 991
                                                       11      (9th Cir. 2011) (quoting Iqbal, 556 U.S. at 678); see also Woods, 831 F.3d at 1162.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12                   Also, where, as here, “the plaintiff has previously been granted leave to amend and
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13      has subsequently failed to add the requisite particularity to its claims, “[t]he district
AKERMAN LLP




                                                       14      court’s discretion to deny leave to amend is particularly broad.” Zucco Partners, LLC v.
                                                       15      Digimarc Corp., 552 F.3d 981, 1007 (9th Cir. 2009), as amended (Feb. 10, 2009)
                                                       16      (affirming dismissal with prejudice) (internal citations omitted).
                                                       17      V.           ARGUMENT
                                                       18                   A.    PLAINTIFF’S CLAIM FOR BREACH OF CONTRACT –
                                                       19                         INVOICES FAILS
                                                       20                   In order to prevail on a breach of contract claim, a plaintiff must show the existence
                                                       21      of a contract. See Walsch v. West Valley Mission Cmty. College Dist., 66 Cal. App. 4th
                                                       22      1532, 1545 (1998); CACI No. 303. Under California law, the elements of a breach of
                                                       23      contract claim are (1) the existence of a valid contract; (2) plaintiffs performance or
                                                       24      excuse for nonperformance; (3) defendant’s breach; and (4) resulting damage to the
                                                       25      plaintiff. Careau & Co. v. Sec. Pac. Bus. Credit, Inc., 222 Cal. App. 3d 1371, 1388
                                                       26      (1990); see also U.S. ex rel. Oliver v. Parsons Co., 195 F.3d 457, 462 (9th Cir. 1999)
                                                       27      (quoting Cal. Civ. Code § 1550). To plead a viable breach of contract claim in a district
                                                       28      court, a party must allege specific facts supporting the necessary elements of breach of
                                                                                                             6                 CASE NO. 2:20-cv-05947-JWH-AS
                                                                            TSC’S NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                               55028206;3
                                                           1   contract claim under California law. Neal v. Quality Loan Service Corp., 301 Fed. Appx.
                                                           2   679, 680 (9th Cir. (Cal.) 2008). To state a cause of action for breach of contract, “it is
                                                           3   absolutely essential to plead the terms of the contract either in haec verba or according
                                                           4   to legal effect.” See Twaite v. Allstate Ins. Co., 216 Cal. App. 3d 239, 252 (1989)
                                                           5   (emphasis added).
                                                           6                The California Supreme Court long ago established that “[w]here a party relies
                                                           7   upon a contract in writing, and it affirmatively appears that all the terms of the contract
                                                           8   are not set forth [in haec verba], nor stated in their legal effect, but that a portion which
                                                           9   may be material has been omitted, the complaint is insufficient.” Gilmore v. Lycoming
                                                       10      Fire Ins. Co., 55 Cal. 123, 124 (1880). “A plaintiff fails to sufficiently plead the terms of
                                                       11      the contract if he does not allege in the complaint the terms of the contract or attach a
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      copy of the contract to the complaint.” Langan v. United Servs. Auto. Ass'n, 69 F.Supp.3d
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13      965, 979-980 (N.D. Cal. 2014), citing Twaite at 252; see also Glob. Private Funding, Inc.
AKERMAN LLP




                                                       14      v. Empyrean W., LLC, 2014 WL 4542398, at *3 (C.D. Cal. Sept. 11, 2014) (Plaintiff’s
                                                       15      breach of contract claim dismissed for failure to attach of the contract allegedly
                                                       16      breached).
                                                       17                   Plaintiff’s claim for Breach of Contract – Invoices fails to allege any essential
                                                       18      terms of a specific contract or contracts that TSC purportedly breached. Indeed, it is not
                                                       19      even apparent whether there was a single contract or multiple contracts between the
                                                       20      Parties. Specifically, Plaintiff avers that “[it] and TSC have a contract for the purchase
                                                       21      and sale of apparel based on invoices submitted by [Plaintiff] to TSC for orders placed
                                                       22      by TSC.” (Id., at 14) (Emphasis added). Plaintiff does not attach the alleged contract nor
                                                       23      does it plead its terms. Rather, the FAC suggests that multiple contracts are at issue,
                                                       24      alleging that “[the] contract is based on invoices.” (Id.) Further, instead of alleging the
                                                       25      terms of the purported contract, the FAC only alleges the terms of the invoices. (See, e.g.,
                                                       26      FAC, ¶¶ 14, 15). However, it is well-settled under California law that invoices are not
                                                       27      contracts. See, e.g., C9 Ventures v. SCV–West, L.P., 202 Cal. App. 4th 1483, 1501 (2012)
                                                       28      (“Unsigned invoices, however, cannot on their own create a contract or add terms to a
                                                                                                             7                 CASE NO. 2:20-cv-05947-JWH-AS
                                                                            TSC’S NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                               55028206;3
                                                           1   contract. ‘The prevailing rule is that an invoice, standing alone, is not a contract
                                                           2   [citations]; and a buyer is ordinarily not bound by statements thereon which are not a part
                                                           3   of the original agreement.’”) citing to India Paint & Lacquer Co. v. United Steel Prod.
                                                           4   Corp.123 Cal. App. 2d 597, 607 (1954).1 The FAC also does not allege whether the
                                                           5   invoices were incorporated into the purported contract(s).
                                                           6                Additionally, Plaintiff fails to allege the parties’ mutual assent to the purported
                                                           7   invoices and, therefore, it fails to satisfy the basic contract formation requirements.
                                                           8   Contract formation requires mutual consent, which cannot exist unless the parties ‘agree
                                                           9   upon the same thing in the same sense.’” Bustamante v. Intuit, Inc., 141 Cal. App. 4th
                                                       10      199, 208 (2006) (quoting Cal. Civ. Code § 1580). The FAC does not allege whether TSC
                                                       11      accepted the terms of alleged invoices by signing them. See, e.g., See, Civil Code
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      §§ 1550, 1565,1639.
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13                   J D Factors, LLC v. Reddy Ice Holdings Inc., 2016 WL 6996152, at *2 (C.D. Cal.
AKERMAN LLP




                                                       14      June 6, 2016) is instructive. There, like here, “virtually all of the terms of the alleged
                                                       15      contract [were] drawn from the invoices … [the complaint did] not even indicate how
                                                       16      many contracts are at issue or whether those alleged contracts were written or oral, …
                                                       17      [and] [t]he specifics of the alleged contracts, however, including the nature of the services
                                                       18      provided, the payment period, and the amount to be paid, are all drawn solely from
                                                       19      invoices.” Id. Accordingly, the court in J D Factors dismissed the plaintiff’s claim for
                                                       20      breach of contract based on invoices, and held that “[t]hese vague allegations are
                                                       21      insufficient to put Defendants on notice of the contract, or contracts, at issue, or the
                                                       22      essential terms and legal effect of any such agreements.” Id. The same is true here.
                                                       23      Plaintiff’s allegations do not adequately plead formation of a contract. Nothing in the
                                                       24      FAC indicates that TSC agreed to terms of the invoices or agreed that the invoices were
                                                       25      incorporated into any contract between the parties. However, even if Plaintiff pleaded
                                                       26
                                                       27      1
                                                                 Because this is a diversity action, a federal court is bound to follow the law of the state
                                                       28      in which it is sitting. See, e.g., Getlin v. Maryland Cas. Co., 196 F.2d 249, 250 (9th Cir.
                                                               1952).
                                                                                                             8                 CASE NO. 2:20-cv-05947-JWH-AS
                                                                            TSC’S NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                               55028206;3
                                                           1   those facts – it did not – Plaintiff fails to allege a single term of the underlying contract.
                                                           2   Accordingly, Plaintiff’s claim for breach of contract based on invoices fails.
                                                           3                Additionally, Plaintiff’s conclusory allegations of breach are not supported by any
                                                           4   facts and, thus, fail to give TSC fair notice of Plaintiff’s claim and the grounds upon
                                                           5   which it rests. See, e.g., Levy v. State Farm Mut. Auto. Ins. Co., 150 Cal. App. 4th 1, 5
                                                           6   (2007) (“[F]acts alleging a breach, like all essential elements of a breach of contract cause
                                                           7   of action, must be pleaded with specificity.”).
                                                           8                The FAC also now raises significant statute of limitations issues, where it alleges
                                                           9   that some of the purported “unpaid invoices are dated between May 11, 2017 and May
                                                       10      20, 2020.” (FAC, ¶ 16). The four year limitations period applies to contracts “founded
                                                       11      upon an instrument in writing....” Cal. Code Civ. Pro. § 337. However, for a contract to
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      be “founded on a writing,” the writing must contain the relevant terms of the agreement
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13      and the defendant must have “accepted” the writing. See Amen v. Merced County Title
AKERMAN LLP




                                                       14      Co., 58 Cal. 2d 528, 532 (1962); Pietrobon v. Libarle, 137 Cal. App. 4th 992, 997 (2006).
                                                       15      For oral contracts (which, based on the FAC’s allegations, these purported contracts
                                                       16      appear to be), the statute of limitations is two years. Cal. Code Civ. Pro. § 339. As set
                                                       17      forth above, the FAC is devoid of allegations of TSC’s acceptance of the purported
                                                       18      contract/contracts. Thus, to the extent the purported contracts are oral, the two-year
                                                       19      statute of limitations applies, and bars all the purported contracts entered into prior to
                                                       20      2018.
                                                       21                   Therefore, Plaintiff’s Breach of Contract – Invoices claim, as pleaded, is again
                                                       22      subject to a motion to dismiss. Further, Plaintiff’s uncertain allegations with respect to
                                                       23      the statute of limitations make it impossible for TSC to formulate an appropriate defense
                                                       24      to Plaintiff’s Breach of Contract - Invoices claim.
                                                       25                   B.    PLAINTIFF’S CLAIM FOR BREACH OF CONTRACT –
                                                       26                         INCENTIVE AGREEMENT FAILS
                                                       27                   Plaintiff’s second claim for Breach of Contract – Incentive Agreement is also
                                                       28      deficient, where it is premised on conclusory and implausible allegations. Plaintiff’s
                                                                                                             9                 CASE NO. 2:20-cv-05947-JWH-AS
                                                                            TSC’S NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                               55028206;3
                                                           1   claim appears to rest on three different grounds: (1) failure to pay, (2) cancellation of
                                                           2   orders, and (3) incentive agreements. Each of these grounds is deficient and leaves TSC
                                                           3   guessing what actually is alleged against it and why. Indeed, once all these conclusory
                                                           4   allegations are discounted, there is nothing left to support Plaintiff’s Breach of Contract
                                                           5   – Incentive Agreement claim against TSC.
                                                           6                Specifically, Plaintiff’s alleges that pursuant to the 2019 Incentive Agreement, the
                                                           7   parties agreed to certain payment terms under which “TSC must pay for products ordered
                                                           8   from [Plaintiff]” (Id., ¶ 24) (Emphasis added). Without a single allegation that TSC
                                                           9   actually ordered any product from Plaintiff pursuant to the 2019 Incentive Agreement
                                                       10      and when those purported orders were placed, Plaintiff concludes that “TSC breached the
                                                       11      parties’ agreement as set forth in the proceeding allegations, including without limitation
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      by not paying millions of dollars owed within the Net 60 payment terms (or at any time).”
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13      (Id., ¶ 28). However, the “proceeding allegations” do not allege any specific facts of
AKERMAN LLP




                                                       14      TSC’s purported breach arising from the payment terms.
                                                       15                   Plaintiff further concludes that “[a]s of the date of this [FAC], TSC still owes
                                                       16      millions of dollars to [Plaintiff] for these unpaid and past due invoices, despite having
                                                       17      been advanced incentive payments and CRC rebates based (at least in part) on these
                                                       18      unpaid orders.” (Id., ¶ 28). These conclusory allegations likewise are not supported by
                                                       19      any facts. Indeed, this is the first time Plaintiff mentions any “unpaid invoices” with
                                                       20      respect to a 2019 Incentive Agreement and the CRC rebates on “these unpaid orders.”
                                                       21      Plaintiff does not support these bare allegations with any facts and simply leaves TSC
                                                       22      and this Court guessing as to what is being alleged against it, which is improper. See, e.g.,
                                                       23      Neal, 301 F. App’x at 680 (affirming district court’s dismissal of a breach of contract
                                                       24      claim because plaintiff failed to allege specific facts supporting the necessary elements
                                                       25      of a breach of contract claim.) Further, Plaintiff’s conclusory and uncertain allegations of
                                                       26      unpaid invoices mimic the same allegations under its Breach of Contract - Invoices claim
                                                       27      and suggest that these two claims are one and the same.
                                                       28                   Plaintiff’s allegations of the purportedly cancelled orders are similarly bare.
                                                                                                            10                 CASE NO. 2:20-cv-05947-JWH-AS
                                                                            TSC’S NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                               55028206;3
                                                           1   The FAC alleges that pursuant to the 2019 Incentive Agreement, TSC was required to
                                                           2   obtain Plaintiff’s pre-approval prior to cancelling any orders. (FAC, ¶ 25). Without
                                                           3   alleging any details of the purportedly cancelled orders, Plaintiff avers that “TSC
                                                           4   breached the parties’ agreement by cancelling orders without [Plaintiff’s] pre-approval.”
                                                           5   (Id., ¶ 29). Plaintiff further concludes that TSC harmed Plaintiffs “by hundreds of
                                                           6   thousands of dollars in cancelled orders that were cancelled in breach of the parties’
                                                           7   agreement.” (Id., ¶¶ 29, 30). Plaintiff’s conclusory allegations are unsupported by any
                                                           8   facts, let alone sufficient facts, to provide TSC with “fair notice of what the claim is and
                                                           9   the grounds upon it rests.” See Fed. R. Civ. Proc., R. 8.
                                                       10                   Indeed, Rule 8(a) “demands more than an unadorned, the-defendant-unlawfully-
                                                       11      harmed-me accusation.” Iqbal, 556 U.S. at 678. Just as in Twombly, Plaintiff’s assertions
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      fail to supply any additional underlying facts to show TSC’s breach of contract. Bell Atl.
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13      Corp. v. Twombly, 550 U.S. 544, 556-57 (2007). Plaintiff’s bare allegations “amount to
AKERMAN LLP




                                                       14      nothing more than a formulaic recitation of the elements” of a breach of contract claim.
                                                       15      See Iqbal, 556 U.S. at 681. Additionally, “facts alleging a breach, like all essential
                                                       16      elements of a breach of contract cause of action, must be pleaded with specificity,” Levy,
                                                       17      150 Cal. App. 4th at 5; Park v. Morgan Stanley & Co., 2012 WL 589653, at *3 (C.D.
                                                       18      Cal. Feb. 22, 2012) (plaintiff’s conclusory allegations of breach fail to give defendants
                                                       19      fair notice of Plaintiff’s claim and the grounds upon which it rests); Jackson v. Rhino
                                                       20      Entm’t Co., 2016 WL 11002546, at *5 (C.D. Cal. Nov. 10, 2016) (conclusory allegations
                                                       21      that defendants have breached the agreement by failing to pay royalties without any facts
                                                       22      regarding specific breaches were not enough to state a viable breach of contract claim).
                                                       23      Here, Plaintiff fails to allege any specific facts to support its claim for Breach of Contract
                                                       24      – Incentive Agreement.
                                                       25                   Plaintiff also sets forth unclear allegations based on rebates and incentives.
                                                       26      Plaintiff alleges that TSC received “performance incentives … based on its sales
                                                       27      performance,” and “rebates … based on the number of units sold by TSC that are eligible
                                                       28      for the rebates … when [it] participates in a CRC promotion and complies with all CRC
                                                                                                            11                 CASE NO. 2:20-cv-05947-JWH-AS
                                                                            TSC’S NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                               55028206;3
                                                           1   promotion requirements.” (FAC, ¶¶ 22-23). Without a single allegation that TSC failed
                                                           2   to comply with the rebates and incentives requirements or that it was required to return
                                                           3   the alleged rebates and incentives, Plaintiff concludes that it has been harmed by “the
                                                           4   millions of dollars in incentives and CRC rebates that were advanced to TSC.” (Id., at
                                                           5   ¶ 30). Plaintiff’s conclusory rebates and incentives allegations make it impossible for
                                                           6   TSC and this Court to determine what is alleged against TSC and why. Additionally,
                                                           7   Plaintiff does not allege absolutely any causal connection between TSC’s purported
                                                           8   (undefined) wrongful conduct and the alleged millions of dollars in incentive and rebates
                                                           9   damages purportedly suffered by Plaintiff. However, causation resulting in damage is an
                                                       10      essential element of a claim for breach of contract. See, e.g., Troyk v. Farmers Grp., Inc.,
                                                       11      171 Cal. App. 4th 1305, 1352 (2009) (“Implicit in the element of damage is that the
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      defendant’s breach caused the plaintiff's damage”); see also Cal. Civ. Code § 3300;
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13      CACI 303. Accordingly, Plaintiff’s claim based on the incentives and rebates fails.
AKERMAN LLP




                                                       14                   To further compound Plaintiff’s failure to adequately plead this claim, Plaintiff
                                                       15      admits the terms of the 2019 Incentive Agreement were changed “in an agreement for
                                                       16      2020 that was negotiated by the parties but never signed.” (FAC, ¶ 21) (Emphasis added).
                                                       17      The FAC does not allege whether the 2020 Incentive Agreement was accepted in any
                                                       18      way. The existence of an actual agreed-upon contract is, of course, essential to a cause of
                                                       19      action for breach of that contract. Unless the parties have consented; no contract exists.
                                                       20      See, e.g., Cal. Civ. Code § 1550. Thus, to the extent Plaintiff’s claims are based on the
                                                       21      purportedly negotiated – but never signed – 2020 Incentive Agreement, they fail. Further,
                                                       22      under California law, a written contract can only be modified by (a) a writing, (b) an oral
                                                       23      agreement that is fully performed, or (c) an oral agreement supported by new
                                                       24      consideration. Cal. Civ. Code § 1698. Thus, without alleging one of these facts supporting
                                                       25      the negotiated modification, Plaintiff fails to plead that a modified contract existed
                                                       26      between the Parties
                                                       27                   In short, Plaintiff’s FAC fails to cure any of the deficiencies of the original
                                                       28      complaint and fails to allege any details of the TSC’s purported breaches of the Incentive
                                                                                                            12                 CASE NO. 2:20-cv-05947-JWH-AS
                                                                            TSC’S NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                               55028206;3
                                                           1   Agreement. If anything, the deficient FAC is further confusing to TSC (as it should be to
                                                           2   this Court). Plaintiffs’ bare and conclusory allegations are inadequate to plausibly state a
                                                           3   claim for which relief should be granted.
                                                           4   VI.          LEAVE TO AMEND SHOULD NOT BE GRANTED
                                                           5                “An amendment is futile when ‘no set of facts can be proved under the
                                                           6   amendment to the pleadings that would constitute a valid and sufficient claim or
                                                           7   defense.’” Missouri ex rel. Koster v. Harris, 847 F.3d 646, 656 (9th Cir. 2017) (citation
                                                           8   omitted). Among the factors that justify denial of leave to amend is a repeated failure to
                                                           9   cure deficiencies by previous amendments. McGlinchy v. Shell Chem. Co., 845 F.2d 802,
                                                       10      809-810 (9th Cir. 1988).
                                                       11                   Here, Plaintiff has now had two bites at the apple and still cannot allege a plausible
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      claim for relief against TSC. In the Order, the Court specifically noted the very pleading
                LOS ANGELES, CALIFORNIA 90071
                 601 W. FIFTH STREET. SUITE 300




                                                       13      deficiencies that are now subject to this Motion. Plaintiff’s repeated failures to cure those
AKERMAN LLP




                                                       14      deficiencies and allege specific facts supporting its alleged breach of contract claims lend
                                                       15      credence to the conclusion that no such facts exist and that further amendment would be
                                                       16      futile. Therefore, dismissal without leave to amend is appropriate.
                                                       17      VII. CONCLUSION
                                                       18                   For the reasons stated above, TSC respectfully requests that the Court grant its
                                                       19      Motion to Dismiss the FAC, and that the FAC and each claim therein be dismissed with
                                                       20      prejudice.
                                                       21                                                    Respectfully submitted,
                                                       22       DATED: October 21, 2020                      AKERMAN LLP
                                                       23
                                                       24                                                    By:_/s/ Evelina Gentry
                                                       25                                                        Evelina Gentry
                                                                                                                 Jason S. Oletsky (Admitted Pro Hac Vice)
                                                       26                                                        Attorneys for Defendants
                                                       27                                                        TSC Apparel, LLC

                                                       28
                                                                                                            13                 CASE NO. 2:20-cv-05947-JWH-AS
                                                                            TSC’S NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
                                                               55028206;3
